Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin Jeung Valve Co. Ltd (KR 20-0257077) in view of Russell (US patent 6,672,565).

Regarding claim 1. 
Jeung discloses a gate valve having a disk replacement structure and disposed in a piping, the gate valve comprising: 

    PNG
    media_image1.png
    530
    525
    media_image1.png
    Greyscale


a valve body (1) including a blocking space formed therein, a pair of flange pipes (11b and opposite end) provided to communicate with the blocking space, and 
a cover (3) coupled to an upper portion of the valve body to close the blocking space; 
a disk (2) provided to be lifted up and down in the blocking space and including a coupling hole in an upper portion of which a lifting nut is disposed; and 
an operating rod (5) disposed in the cover and configured to move the disk up and down, 
wherein the cover (the shaft penetrates through) is provided with an insertion hole to penetrate through the cover, and the operating rod is rotatably disposed in the insertion hole,


Jeung does not disclose a wherein the valve body is provided with a fixing member configured to support and fix the disk, and 
wherein the disk is provided with engaging grooves having an upper inclined surface and a lower inclined surface on both side surfaces or front and rear surfaces to be pressed and fixed by the fixing member.

Russell teaches as shown below a fixing element (25)  engaging grooves (14,16) in the side of a gate.

    PNG
    media_image2.png
    1020
    943
    media_image2.png
    Greyscale


It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have fixing elements that an e engaged or disengaged as desired as taught by Russell in the Jeung valve. Having affixing element 

Regarding claim 2. The gate valve of claim 1, wherein the disk is further provided with support slopes on both sides of an upper portion thereof to be pressed and fixed by the fixing member.
Russell shows groves (14 and 16) on opposing sides of a gate.



Allowable Subject Matter
Claims 3- 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KEVIN R BARSS/Examiner, Art Unit 3753